           Case 2:19-cv-12376-JCZ-DMD Document 20-1 Filed 03/18/20 Page 1 of 2
Commercial -Search                                                                                   Page 1 of 2



                                             State of                         COMMERCIAL DIVISION
                                             Louisiana                           225.925.4704
                                             Secretary of
                                             State
                                                                                      Fax Numbers
                                                                             225.932.5317 (Admin. Services)
                                                                              225.932.5314 (Corporations)
                                                                                  225.932.5318 (UCC)



 Name                                            Type                             City               Status
 GENESIS VENTURE LOGISTICS, L.L.C.               Limited Liability Company        MANDEVILLE         Active

 Previous Names
 Business:                 GENESIS VENTURE LOGISTICS, L.L.C.
 Charter Number:           42300014K
 Registration Date;        6/13/2016
 Domicile Address
              10 ST. ANN DRIVE
              MANDEVILLE, LA 70471
 Mailing Address
              C/0 LORRAINE HYDE
              10 ST. ANN DRIVE
              MANDEVILLE, LA 70471
 Status
 Status:                   Active
 Annual Report Status: In Good Standing
 File Date:                6/13/2016
 Last Report Filed:        5/29/2019
 Type:                     Limited Liability Company


 Registered Agents)
 Agent:              LORRAINE HYDE
 Address is          10 ST. ANN DRIVE
 City, State, Zip:   MANDEVILLE, LA 70471
 Appointment
                     6/13/2016
 Date:

 Officers)                                                                               Additional Officers: No

 Officer:            LORRAINE HYDE
 Title:              Manager, Member
 Address 1:          10 ST. ANN DRIVE
 City, State, Zip:   MANDEVILLE, LA 70471




https://coraweb.sos.la.gov/commercialsearch/CommercialSearchDetails Print.aspx?Charte... 3/18/2020
         Case 2:19-cv-12376-JCZ-DMD Document 20-1 Filed 03/18/20 Page 2 of 2
Commercial -Search                                                                      Page 2 of 2


 Amendments on File (3)
 Description                                                              Date
 Restated Articles                                                        7/18/2016
 Domestic LLC Agent/Domicile Change                                       9/12/2016
 Domestic LLC Agent/Domicile Change                                       3/7/2018




                                              Print
https://coraweb.sos.la.gov/commercialsearch/CommercialSearchDetails Print.aspx?Charte... 3/1°8/2020
